           Case 2:18-cv-08934-GW-E Document 20 Filed 01/15/19 Page 1 of 15 Page ID #:94



             1   Pamela Koslyn (State Bar # 120605)
                 pkoslyn~a,koslynlaw.com
             2   LAW OFFICE OF PAMELA KOSLYN
                 5757 Wilshire Blvd., Penthouse 20
             3   Los Angeles, California 90036
                 Telephone: (323)467-2200
             4   Fax:         (3231648-8222
             5   Attorneys for Defendant GYPSY O5,INC.
             6
             7
             8
                                       UNITED STATES DISTRICT COURT
             9
                                      CENTRAL DISTRICT OF CALIFORNIA
            10
            11                                         Case No 2:18-cv-08934-GWE
   0N            TEXTILE,INC. a California
    H       12   corporation, individually and doing   STIPULATED PROTECTIVE ORDER
~og oo
    xo~          business as "FIESTA FABRIC,"
            13
x~~
~ ~oN                   Plaintiff,
a ~a~       14
O ~ U~
                                v
W W
U ~~r
    .gym
w ~C~
    z
    7~      15
~ x6             GYPSY O5,INC., a California
. .~
`a 3°       16   corporation; EMINENT,INC.,
                 individually and doing business as
            17   "Revolve"; and DOES 1-10,
                 inclusive,
            18
                        Defendants.
            19

            20

            21

            22

            23

            24

           25

            26

           27

           28


                  STIPULATED PROTECTIVE ORDER                         2:18-CV-08934-GW-E
           Case 2:18-cv-08934-GW-E Document 20 Filed 01/15/19 Page 2 of 15 Page ID #:95



             1                  In connection with the production of confidential documents and
             2   other confidential information in this action, Plaintiff Gold Value International
             3   Textile, Inc., a California corporation, individually and doing business as
             4   "FIESTA FABRIC,"("Plaintiffl') on one hand, and Defendants(1) Gypsy O5, Inc.,
             5   a CA corporation; and (2)Eminent, Inc., a DE corporation (erroneously sued as a
             6   California corporation, individually and doing business as Revolve (collectively,
             7   ("Defendants"), through their respective counsel (all parties collectively, the
             8   "Parties" or individually, "Party"), hereby enter into this Stipulated Protective
             9   Order for Confidential Treatment of Documents or Information (the "Stipulated
            10   Protective Order").
            11
 0
   W        12                                  GOOD CAUSE STATEMENT
gy oo
   xo
a~o N       13                  The Court may enter a protective order upon a showing of good
  ~~,<„
    ~"
a ~~~       14   cause. Phillips a G.M. Corp., 307 F.3d 1206, 1209(9t'' Cir. 2002)(Rule 26(c)).
o
~ ~ ¢1 N

w ~ ~~      15   Here,there is good cause for the entry of this protective order.
o xz

 3°         16                  This instant action is one for copyright infringement. The Parties'
            17   disclosures pursuant to Rule 26, pursuant to informal discovery, and pursuant to
            18   the Parties' discovery requests will involve production of documents relating to
            19   the subject fabric designs, including the creation, manufacture, marketing,
            20   advertising, selling, distributing, exporting, and accounting for sales of Plaintiffls
            21   products and of Defendants' products which Plaintiff alleges infringe on
            22   Plaintiff's designs. There will also be business-sensitive information such as
            23   insurance policies and indemnity agreements. This information —if not made
            24   public—is the type of information that a business would treat as confidential and
            25   proprietary, therefore meriting entry of this protective order to protect against the
           26    unnecessary disclosure of same outside the context of this litigation. To the extent
           27    the information is sensitive vis-a-vis the parties themselves because they are in a
           28    competitive posture, a higher level of confidentiality (i.e., "Attorneys Eyes Only")

                  STIPULATED PROTECTIVE ORDER                                 2:18-cv-08934-GW-E
           Case 2:18-cv-08934-GW-E Document 20 Filed 01/15/19 Page 3 of 15 Page ID #:96



             1   is merited to protect against unnecessary disclosure of confidential information as
             2   between the parties.
             3                  1.     PURPOSE OF THIS PROTECTIVE ORDER
             4                  The purpose of this Stipulated Protective Order is to provide a means
             5   for limiting access to and use and disclosure of Confidential Documents or
             6   Information that are produced in this action. Any unauthorized disclosure of
             7   Confidential Documents or Information in violation of this Order may be subject
             8   to discipline by the contempt powers of this Court.
             9                  2.     DEFINITION OF"CONFIDENTIAL DOCUMENTS OR
            10   INFORMATION"
            11                 "Confidential Documents or Information" are all Documents or
            12   Information that(a)have been produced by any Party; and (b) have been properly
~ _ ~°
'a s o

a~
  z'azo     13   designated as "Confidential" or "Confidential-Attorney's Eyes Only" pursuant to
    ON
a ~~~
   W a~     14   paragraph 3, below.
o
~ ~ ¢1 N

LL ~ ~      15                  3.     DESIGNATION OF"CONFIDENTIAL DOCUMENTS OR
O x~

~`3a        16   INFORMATION"
  '
  ~         17                  The Parties may designate such documents or information as
            18   "Confidential" or "Confidential-Attorney's Eyes Only" in accordance with the
            19   following procedures:
            20                         A.       Criteria for Classification
            21                                  (1)"Confidential" Documents or Information
            22                  Any Party may designate documents or information as "Confidential"
            23   if it has a reasonable good faith belief that the disclosure of said documents or
            24   information absent the protections of this order will have the effect of causing
           25    harm to the producing party's competitive position or privacy interests because the
            26   documents or information embody(a) confidential accounting records including
           27    purchase orders, invoices, balance sheets, profit and loss statements, cash flow
           28    statements, bank records, expense reports (including invoices, receipts, and

                  STIPULATED PROTECTIVE ORDER                                 2:18-CV-08934-GW-E
            Case 2:18-cv-08934-GW-E Document 20 Filed 01/15/19 Page 4 of 15 Page ID #:97



              1   checks), payments, agreements, licenses, and sub-licenses;(b)customer lists;(c)
              2   sensitive personal information including social security numbers and other
              3   identifying information; and (d) proprietary marketing plans.
              4                                 (2)"Confidential-Attorne,~s Eyes Only" Documents
              5                                 or Information
              6                 The designation "Confidential-Attorney's Eyes Only" will be limited
              7   to such documents, materials or other things that any Party believes, in good faith,
              8   contain information, the disclosure of which is likely to cause severe harm to its
              9   competitive position, or which materials meet the definition of a trade secret set
             10   forth in section §3426.1(d) ofthe California Civil Code or other applicable trade
             11   secret statutes. This limitation is to be applied strictly.
             12                        B.       Time of Designation
~ xo
a ~ zo       13                 Unless otherwise agreed between counsel for the Parties, the
¢1 L~ O N
a" ""
  ~3~
a;Ua
             14   designation of Confidential Documents or Information will be made at the time of
O 7 -~
U W ,~
     jM
o ~ ~--      15   the production of documents or information.
`3~          16                        C.       Manner of Designation

             17                 The designation of Confidential Documents or Information will be
             18   made in the following manner:
             19                                 1.   For documents, by placing the notation
             20   "Confidential" or "Confidential-Attorney's Eyes Only" on each page of such
             21   document;

             22                                 2.   For tangible items, including any documents or
             23   information produced on magnetic disks or other computer related media, and
             24   including clothing samples, by placing the notation "Confidential" or
             25   "Confidential-Attorney's Eyes Only" on the object and, if applicable, on the
             26   container thereof or if such are not practicable, as otherwise agreed by the Parties.
             27   In the event either Party generates any "hard copy" or printout from any
            28    "Confidential Material," that Party must immediately stamp each page

                   STIPULATED PROTECTNE ORDER                                   2:18-CV-08934-GW-E
          Case 2:18-cv-08934-GW-E Document 20 Filed 01/15/19 Page 5 of 15 Page ID #:98



            1   "Confidential" or "Confidential-Attorney's Eyes Only," and the hard copy or
            2   printout will be treated as "Confidential Information pursuant to this Stipulated
            3   Protective Order."
            4                                  3.   For deposition testimony, by noting on the record
            5   that information is "Confidential" or "Confidential-Attorneys' Eyes Only" at the
            6   time the deposition is taking place.
            7                         D.       Retroactive Designation
            8                                  1.   Inadvertent production of any Confidential
            9   Documents or Information without a designation of confidentiality will not be
           10   deemed to waive a later claim as to confidentiality or privilege, or prevent the
           11   Party claiming said confidentiality from re-designating such documents or
 "         12   information as "Confidential" or "Confidential-Attorney's Eyes Only" promptly
  =o
Q ~z o     13   after discovery of the inadvertent production and written notice to each other
     ~N
0. ~ ¢~    14   party.
o ~~~
U W ,j
     W~
o ~;~      15                                  2.   Within ten(10) business days after production or
`3~
 r
           16   deposition testimony, any Party may retroactively designate (or withdraw a
 r

           17   designation) of Confidential Documents or Information under paragraphs 3(B) and
           18   (C)above, regarding any material that it has produced, provided however, that
           19   such retroactive designation (or withdrawal) will be in accordance with the terms
           20   of this Order. Such retroactive designation (or withdrawal) will be accomplished
           21   by notifying counsel for each non-designating Party in writing of such retroactive
           22   designation (or withdrawal). Upon receipt of any such written re-designation,
           23   counsel (i) will not make any further disclosure or communication of such
           24   retroactively designated material except as provided for in this Order;(ii) will take
           25   reasonable steps to notify all persons known to have possession of any
           26   retroactively designated material of the effect of such re-designation under this
           27   Order; and (iii) will take reasonable steps to procure all copies of such
           28   retroactively designated material from any persons known to have possession of

                 STIPULATED PROTECTIVE ORDER                                 2:18-CV-08934-GW-E
              Case 2:18-cv-08934-GW-E Document 20 Filed 01/15/19 Page 6 of 15 Page ID #:99



                1   any such retroactively designated material who are not entitled to receipt under
                2   this Order.
                3                         E.       Resolution of Disputes Regarding Designation
                4                  If any Party, at any time, wishes to have the "Confidential" or
                5   "Confidential-Attorney's Eyes Only" designation of any particular Confidential
                6   Documents or Information removed or changed, that Party will first request in
                7   writing that the Party having made the designation at issue change its designation.
                8   Thereafter, the Parties will make good faith efforts to resolve the dispute.
                9                  If the designating Party refuses to agree to remove or change the
               10   designation, then the Party requesting that the designation be changed will request
               11   the Court for a decision by submitting a Joint Stipulation pursuant to Local Rule
               12   37. At all times during the process of challenging a designation, the Parties will
~~ xo
   _ `°
x z~           13   treat the designated material as originally designated until a change is agreed upon
F a~N
apw =U~
    > =~ ~
a ,~ a ~o      14   or the motion is decided by the Court.
oU zCC ~M
       ~,--    15                         F.       Filing Confidential Material Under Seal
  3a           16                  If any Party wants to file any material designated "Confidential," or
               17   "Confidential-Attorney's Eyes Only" under seal, then such Party will file a
               18   stipulation or ex parte application requesting it in compliance with Civil Local
               19   Rule 79-5. Material may only be filed under seal pursuant to a Court order
               20   authorizing the sealing ofthe material at issue. If a Party's request to file the
               21   material at issue under seal is denied by the Court, then a Party may file the
               22   information in the public record unless otherwise instructed by the Court.
               23                         ~        Designation of Third Party Documents
               24                 Documents and/or information produced by a third party in response
               25   to a subpoena or during deposition in the course of this litigation may involve
              26    receipt of information, documents, things or testimony which include, contain or
               27   comprise protected information that mayor may not be appropriate for
              28    "Confidential-Attorneys' Eyes Only" or "Confidential" designation under this

                     STrnULnTED PROTECTIVE ORnER                                 2:18-CV-08934-GW-E
             Case 2:18-cv-08934-GW-E Document 20 Filed 01/15/19 Page 7 of 15 Page ID #:100



                1   Order. Unless otherwise agreed in writing between counsel for the parties,
               2    documents and information so produced by a third party will be treated as follows:
               3    First of all, all such documents and information will automatically be deemed to
               4    be and will be treated as "Confidential-Attorneys' Eyes Only" for five business
               5    days following their actual receipt by both counsel for Plaintiffs and counsel for
               6    Defendants in this action, in order to enable each such counsel to determine
               7    .whether in their view any protected information is embodied therein. If no
               8    designation of the information as "Confidential" or "Confidential-Attorneys' Eyes
               9    Only" by the Designating Party is received by the non-Designating Parties within
               10   five business days after said production, then the information will not be protected
               11   by this Protective Order except pursuant to subsequent designation by a party
               12   hereto or pursuant to a subsequent agreement ofthe parties or Court order; if
g oo
Q~ ~0         13    however a written designation of"Confidential" or "Confidential-Attorneys' Eyes
~ ~oN
   ""
a ~¢~
w .~Uv
              14    Only" is made by a Designating Party and is received by the non-Designating
o~     -.~

oU P7z z~
       ~~
              15    Parties within five business days after said production of documents or
.
aa3,
   °a         16    information by the non-party, then the information will be subject to this
  ~'          17    Protective Order and will be deemed to be "Confidential" or "Confidential-
              18    Attorneys' Eyes Only"(as requested by the Designating Party); provided,
              19    however, that the designation maybe challenged in the manner set forth in Section
              20    3. E,supra.
              21                  Lastly, to the extent third party documents or information contains
              22    information that is confidential and/or proprietary to the third party, said third
              23    party can avail itself ofthe protections set forth in this Order and designate
              24    documents and/or information it products accordingly by executing this Order and
              25    agreeing to be bound by its terms.
              26                  4.    PERSONS TO WHOM CONFIDENTIAL DOCUMENTS
              27                        OR INFORMATION MAY BE DISCLOSED
              28                        A.       Disclosure of Documents or Information Designated

                     STrnULnTED PROTECTS ORVER                                   2:18-CV-08934-GW-E
            Case 2:18-cv-08934-GW-E Document 20 Filed 01/15/19 Page 8 of 15 Page ID #:101



               1                         as "Confidential"
              2                   Documents or Information designated as "Confidential" may be
              3    disclosed and copies may be provided only to:
              4           1.      Counsel of record;
              5           2.      Expert witnesses or consultants retained by the Parties or their
              6    respective counsel in connection with this action who have complied with
              7    paragraph 4(D), below;
              8           3.      Court.reporting services and court reporters as may be reasonably
              9    necessary in connection with the preparation or conduct of this action;
              10          4.      This Court and its personnel, or any other tribunal of competent
              11   jurisdiction having involvement in this matter and its personnel; and
              12          5.      Any mediator or arbitrator or settlement conference neutral selected
~ xo
° Z °'
a ~~Zo
             13    by the Parties or by the Court to mediate or to try to settle or arbitrate this action.
~ qON
a,~~
a   ""
  W a,o      14           6.      Representatives ofthe Parties.
o ~v~
U Qa ~.1M
,~ ~;~       15                          B.       Disclosure of Documents or Information Designated
° _~
a 3s         16                                   As "Confidential-Attorney's Eyes Only"
 '
 ~           17                   Confidential Documents or Information designated as "Confidential-
             18    Attorney's Eyes Only" may be disclosed and copies may be provided only to:
             19           1.     Counsel of record;
             2p           2.     Expert witnesses or consultants retained by the Parties or their
             21    respective counsel in connection with this action who have complied with
             22    paragraph 4(D), below;
             23           3.     This Court and its personnel, or any other tribunal of competent
             24    jurisdiction having involvement in this matter and its personnel; and
             25           4.     Any mediator or arbitrator or settlement conference neutral
             26    selected by the Parties or by the Court to mediate or to try to settle or arbitrate this
             27    action.
             28                          C.       Additional Authorized Disclosure of Documents or

                    STIPULATED PROTECTIVE ORDER                                  2:18-cv-08934-GW-E
          Case 2:18-cv-08934-GW-E Document 20 Filed 01/15/19 Page 9 of 15 Page ID #:102



             1                                  Information Designated as "Confidential" or
            2                                   "Confidential Attorney's Eves Only"
             3                  Notwithstanding anything to the contrary in paragraphs 4(A)or 4(B)
            4    above, particular Confidential Documents or Information that have been
            5    designated as "Confidential" or "Confidential-Attorney's Eyes Only" may be
            6    disclosed and copies may be provided:
            7           1.      To Persons who are explicitly named on the document as the authors
            8    or addressees or to persons who may be shown to be an author or recipient or
            9    intended recipient of any particular document;
            10          2.      To any other persons with the prior written consent ofthe designating
            11   Party; and
z           12          3.      To any other persons with the prior authorization of this Court or any
y So

           13    other tribunal of competentjurisdiction having involvement in this matter.
    z~0
ao~~a
   ~ ~~    14           4.     If a document designated as "Confidential" or "Confidential-
 ~ ~~N
o ~ z~     15    Attorney's Eyes Only" refers to the conduct or affairs of a potential witness, the
 3s        16    Party's counsel of record may discuss such conduct or affairs with such person
 ~'        17    without revealing the existence of the document, or its authors or source.
           18                          D.       Disclosure to Experts or Consultants
           19                  Prior to disclosing or providing copies of any Confidential
           20    Documents or Information to any expert or consultant pursuant to paragraphs 4(A)
           21    or 4(B), above, the disclosing Party will first obtain the agreement ofthe expert,
           22    consultant or anyone else to whom such disclosure will be made to be bound by
           23    the terms of this Stipulated Protective Order as set forth in the attached
           24    "Acknowledgment and Agreement To Be Bound." Specifically, the expert or
           25    consultant will acknowledge that, during the course of his or her retention, the
           26    expert or consultant may have access to, and become acquainted with Confidential
           27    Documents or Information, which are regularly used in the operation ofthe
           28    businesses ofthe designating Party or which have been prepared for use in the

                  STIPULATED PROTECTIVE ORDER                                2:18-cv-08934-GW-E
         Case 2:18-cv-08934-GW-E Document 20 Filed 01/15/19 Page 10 of 15 Page ID #:103



            1   case, and in which the designating Party has an expectation of confidentiality. The
            2   expert or consultant will agree not to disclose such Confidential Documents or
            3   Information, directly or indirectly, to any person or entity not subject to this
            4   Stipulated Protective Order or use them in any way outside the specific scope of
            5   his/her retention as an expert witness in this action, or at any time thereafter.
            6                         E.       Return of Confidential Documents or Information by
            7                                  Experts and Consultants
            8                  Confidential Documents or Information disclosed to any expert or
            9   consultant may be retained by such expert or consultant provided that such expert
           10   or consultant subsequently destroys any and all copies of such Confidential
           11   Documents or Information upon the termination of their engagement.
           12                  5.     USE OF CONFIDENTIAL DOCUMENTS OR
g oo
a ~ ¢0     13                         INFORMATION
   ~~
~ aUa
           14                         A.       Use of Confidential Documents or Information
~~W~       15                                  Generally
°_~
a 3a       16          Confidential Documents or Information will only be used by the Parties,
 ~'        17   their respective agents, and any other persons to whom such Confidential
           18   Documents or Information may be disclosed pursuant to this Stipulated Protective
           19   Order:(1)in this action;(2)as otherwise compelled by lawful process (provided
           20   the designating Pariy is given a reasonable notice to object); or(3) as otherwise
           21   required by law. Notwithstanding the foregoing, nothing in this Stipulated
           22   Protective Order will prevent or limit the designating Party from disclosing
           23   Confidential Documents or Information they so designate.
           24                         B.       Use of Confidential Documents or Information in the
           25                                  Conduct of this Action
           26          1.     Confidential Documents or Information may be used by counsel for
           27   the non-designating Party in good faith in connection with investigating this
           28   action, provided that the Confidential Documents or Information are protected

                 STIPULATED PROTECTIVE ORDER                                 2:18-cv-08934-GW-E
            Case 2:18-cv-08934-GW-E Document 20 Filed 01/15/19 Page 11 of 15 Page ID #:104



               1   pursuant to the terms and conditions of this Stipulated Protective Order.
               2          2.       The terms of this Stipulated Protective Order do not apply to evidence
               3   presented at court proceedings and/or trial in this matter. Any protective measures
               4   relating to Confidential Documents or Information should be taken up with the
               5   judicial officer conducting the particular proceeding at the appropriate time.
               6          3.       If any Party seeks to file pleadings or other documents with this Court
               7   that contains any other Party's Confidential Documents or Information, it may do
               8   so only i£ (a)reasonably necessary to the proceeding; and (b)the filing Party
               9   informs the designating Party of such filing concurrently with the filing of such
              10   documents with the Court.
              11                   6.     RETURN OF CONFIDENTIAL DOCUMENTS,
  w           12                          TESTIMONY,OR INFORMATION
~ xo
a ~ ~0        13                   Upon written request after the final conclusion of this action, the
w~ ~ O ry

a ~a~
   `»
              14   Parties will:
05
U 0.
   l ~M
o s z~        15          A.       Return to each other Party or destroy any and all Confidential
 3a           16   Documents or Information ofthat Party so designated by that Party and all copies
              17   thereof in its possession, custody and control, except that one set of such
              18   Confidential Documents or Information may be retained by counsel for archival
              19   purposes;
              20          B.       Ensure that all Confidential Documents or Information in the
              21   possession, custody or control of any permitted parties or third parties are returned
              22   to the designating Party; and
              23          C.       Destroy all notes, memoranda or other documents (collectively
              24   "Notes")that contain excerpts from any ofthe Confidential Documents or
              25   Information, except that one such set of Notes may be retained by counsel for
              26   archival purposes. Notwithstanding the foregoing, attorney work product,
              27   attorney-client communications, and information derived from Confidential
              28   Documents or Information may be retained by each non-designating Party and its

                    STIPUt,ATED PROTECTrvE ORVER                                 2:18-CV-08934-GW-E
            Case 2:18-cv-08934-GW-E Document 20 Filed 01/15/19 Page 12 of 15 Page ID #:105



                1 !I counsel.
               2                   7.     PUBLIC DOCUMENTS
               3                   None ofthe restrictions set forth in this Stipulated Protective Order
               4    will apply to any documents or other information that become public knowledge
               5    by means not in violation ofthe provisions of this Stipulated Protective Order.
               6    Nothing in this Stipulated Protective Order will prevent any Party from using any
               7    information that it properly possessed prior to receipt of any Confidential
               8    Documents or Information from the designating Party or that is discovered
               9    independently by the non-designating Party. Unless otherwise agreed by the
              10    Parties involved, the terms for the treatment of Confidential Documents or
              11    Information pursuant to the Stipulated Protective Order will be effective only upon
 0
 "W           12    the entry of this Stipulated Protective Order.
b oo
°z°           13                  8.      NO PROBATIVE VALUE
  Q ~N
   >-~~
a~ ~~~
   W ¢,~      14                   This Stipulated Protective Order will not aggregate or diminish any
       m
~~
w {C
❑
.  i.~z
      C'"
       ~      15    contractual, statutory or other legal obligation or right of any Party or other person
~sQ


~ 3a
  r
              16    with respect to any Confidential Documents or Information. The fact that
  r

  N           1 /   information is designated "Confidential" or "Confidential-Attorney's Eyes Only"
              18    under the Stipulated Protective Order will not be deemed to be determinative of
              19    what a trier of fact may determine to be confidential or proprietary. This Stipulated
              20    Protective Order will be without prejudice to the right of any Party to bring
              21    information before this Court, regardless of(a) whether any particular material is
              22    or is not Confidential, or(b) whether any particular information or material is or is
              23    not entitled to a greater or lesser degree of protection under the terms of this
              24    Stipulated Protective Order, provided that in doing so, the Party complies with the
              25    procedures set forth herein. The fact that any information is disclosed, used, or
              26    produced in any proceeding in this action will not be offered in any other action or
              27    proceeding before this or any other Court, agency or tribunal as evidence of or
              28    concerning whether or not such information is admissible, confidential or

                     STIPULATED PROTECTIVE ORDER                                 2:18-cv-08934-GW-E
         Case 2:18-cv-08934-GW-E Document 20 Filed 01/15/19 Page 13 of 15 Page ID #:106



            1   proprietary.
            2                  9.      NO IMPLIED WAIVER OF ADMISSION
            3                  No Party will be obligated to challenge the proprietary of any
            4    designation of"Confidential" or "Confidential Attorney's Eyes Only"
            5   information, and the failure to do so will not constitute a waiver or otherwise
            6   preclude a subsequent challenge to the designation.
            7                  10.    MODIFICATION OF THIS STIPULATED PROTECTIVE
            8                         ORDER
            9                  The Parties hereto may modify the terms of this Stipulated Protective.
           10   Order by further stipulation. However, no modification by the Parties will have the
           11   force or effect of a court order unless the Court approves the modification. Any

  a~       12   Party may seek an order of this Court to modify the terms of this Stipulated
    M
 .'CO

° Z°'
a ~ao
           13   Protective Order. Any motion seeking such modification must be served upon all
w ~ON

  `'"
a ~v~      14   counsel ofrecord and filed in accordance with this Court's filing procedures:
o ~ -~
~~ ~"
c
.~U V      15                  11.    EXECUTION AND COUNTERPARTS
O xQ

 3a        16                  This Stipulated Protective Order may be executed in one or more
           17   counterparts, each of which will be deemed to be an original, but all of which
           18   together will constitute one and the same instrument. Facsimile signatures will be
           19   binding upon the Parties hereto and may be submitted and considered as originals.
           20                  The filing attorney attests that all signatories listed, and on whose
           21   behalfthe filing is submitted, concur in the filing's content and have authorized
           22   the filing.
           23   \\\
           24
           25   \\\
           26   \\\
           27   \\\
          28    \\\

                 STIPULATED PROTECTIVE ORDER                                  2:18-cv-08934-GW-E
            Case 2:18-cv-08934-GW-E Document 20 Filed 01/15/19 Page 14 of 15 Page ID #:107



               1          SO STIPULATED.
               2
               3    Date: January       ,2019         By: /s/ Trevor Barrett
                                                      Scott A. Burroughs, Esq.
               4                                      Trevor W. Barrett, Esq~
                                                      DONIGER / BURROUGHS
               ~~                                     Attorneys for Plaintiff Gold
                                                      Value International Textile, Inc.
               'f
               G
               7 ~ Date: January        ,2019         By: /s/ Pamela Kosl
                                                      Pame a Koslyn, Esq.
               8                                      LAW OFFICE OF PAMELA KOSLYN
                                                      Pamela Koslyn
               9                                      Attorney for Defendants Gypsy05,Inc. and
                                                      Eminent, Inc.
              10
              11
    0
    N
    W         1~

~ 00
~ zo
   rn
                          IT IS SO ORDERED.
~  6          13
~QON~ wN
a ~a~         14
a ~Ua
                    Date: ~`~,~            , 2019
[     M
Vl m ~~
[                                                   The Honorable Charles F. Eick
              15
~~ Uv
o xz                                                UNITED STATES MAGISTRATE JUDGE
a3°     a     16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28


                    STIPULATED PROTECTIVE ORDER                           2:18-cv-08934-GW-E
              Case 2:18-cv-08934-GW-E Document 20 Filed 01/15/19 Page 15 of 15 Page ID #:108



                 1             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                 2
                            I hereby acknowledge that I may receive information designated as
                 3
                     "Confidential" and/or as "Confidential-Attorneys' Eyes Only" from counsel to a
                 4

                 5   party to this action. I hereby certify my understanding that such information will

                 6   be provided to me pursuant to the terms and restrictions ofthe Stipulated
                 7
                     Protective Order that has been entered by the Court; that I have been given a copy
                 8
                     of, and have read and understand, such Stipulated Protective Order; that I agree to
                 9

                10   be bound by the terms thereof; and that I irrevocably submit to the personal

                11 ~ jurisdiction ofthe Court in connection with any proceeding to enforce the
    0
    N
    H           12
g oo
  =o                 Stipulated Protective Order Re: Confidentiality that may involve me.
X ~¢            13
        ~~
    a ON
    Q

a .~aUa
                14
O J     -~
         M
U W .n'.t M
w ~~V           15
o =ff
a ah
a 3,°
    ~
    r
                16
    r

                17
                                                     Name:
                18
                                                     Address:
                19

                20                                   Employer:

                21
                                                     Title:
                22

                23
                                                     Dated:
                24

                25

               26

               27

               28

                                                          5
                      STIPULATED PROTECTIVE ORDER                               2:18-cv-08934-GW-E
